DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-13, 19 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2017/0346146 A1).
With respect to claim 1, Kim teaches a battery module (Abstract) comprising:
a battery pack (para. [0040]);
a tube element (Figure 6, C1) accommodating a flow of a cooling medium for cooling the battery pack; and a tube element cover (13) surrounding the tube element (C1) in a section in which a path of the tube element (C1) is bent/split or the tube element is discontinuously connected (as illustrated); wherein the tube element (C1) and tube element cover (13) are embedded in a lower housing (Figure 2, P1), and
the lower housing (P1) is coupled to an upper housing (Figure 1, U) in mutually-facing directions in a state in which an accommodation space in which the battery pack is accommodated is defined between the lower housing (P1) and the upper housing (U) (para. [0051]).
With respect to claim 2, Kim teaches wherein the section in which the tube element is discontinuously connected comprises a section in which a flow of the cooling medium is split (i.e. where the flow is split from h1 to h2) (as illustrated) or flows of the cooling medium is joined together.
With respect to claim 3, Kim teaches wherein the tube element cover (13) is formed on an outer side of the tube element (C1) connected to a connection tank (11) for forming branch point or confluence point of the cooling medium (as illustrated – and same as instant Figure 6).
With respect to claim 4, Kim teaches wherein the battery module comprises:
a first cooling tube (C1) formed at a first level (h1) on a bottom of the battery module to cool a first group of battery packs;
a second cooling tube (C2) formed at a second level (h2) higher than the first level (h1) to cool a second group of battery packs;
a third cooling tube (C3) formed at a third level higher (h3) than the first level (h1) to cool a third group of battery packs;
a front connector (D1 – similar to instant D1) connecting the first (C1) and second (C2) cooling tubes to each other; and
a rear connector (D2 – similar to instant D2) connecting the first (C1) and third (C3) cooling tubes to each other,
wherein the tube element cover (13) is formed on at least one of tube elements which form the first (C1) (as illustrated) to third cooling tubes, the front connector (D1) (as illustrated), and the rear connector.
With respect to claim 5, Kim teaches wherein the tube element cover (13) comprises:
a first tube element cover (13) formed on the front connector (D1), and
a second tube element cover (S1) formed on the rear connector (D2) – same as instant Figure 6.
With respect to claim 6, Kim teaches wherein the first tube element cover (13) is formed on an outer side of a tube element connected to one of first (11) and second connection tanks of the front connector (D1) which are formed at the first (h1) and second levels.
With respect to claim 7, Kim teaches wherein the first tube element cover (13) extends in one direction in parallel with a tube element (tube portion between elements 11 and 12) from a connection position of the tube element (C1) at which the tube element (C1) is connected to the first connection tank (11).
With respect to claim 8, Kim teaches wherein the second tube element cover (S1) is formed on an outer side of a tube element (S2) connected to one of third (21) and fourth connection tanks (22) of the rear connector (D2) which are formed at the first (h1) and third levels (h3) – same as instant Figure 6.
With respect to claim 9, Kim teaches wherein the second tube element cover (S1) extends in a bent direction in parallel with a tube element (S2) connected to the third connection tank (21) – same as instant Figure 6.
With respect to claim 11, Kim teaches wherein the first cooling tube (C1) comprises a longitudinal portion extending in parallel with the second cooling tube (C2) and a transverse portion extending in parallel with the third cooling tube (C3) (as illustrated), and
the tube element cover comprises third tube element covers/(fixing blocks (FB) – not numbered in the transverse direction, similar to illustrated block (FB)) formed on both sides of the transverse portion (as illustrated).
With respect to claim 12, Kim teaches wherein the third tube element covers/(fixing blocks – not numbered, similar to illustrated block (FB)) are formed to cover a tube element (C11) of the first cooling tube (C11) which is bent to turn back the flow of the cooling medium in a length direction of the transverse portion (as illustrated).
With respect to claim 13, Kim teaches wherein the third tube element covers/(fixing blocks – not numbered, similar to illustrated block (FB)) are used to cover an inner tube element (C12) arranged in a relatively inner region in a bent direction of the first cooling tube (C1) and an outer tube element (C11) arranged in a relatively outer region in the bent direction of the first cooling tube (C1).
With respect to claim 19, Kim teaches further comprising a binder (Figure 6, FB) provided in a straight section in which the path of the tube element (C1) extends in a direction and comprising a jig groove so as to be coupled to outer sides of the tube element (C11) and another tube element (C12) extending in parallel with the tube element (C11) and fix positions of the tube elements (C11 & C12),
wherein the binder (FB) and the tube element cover (D1) are arranged at a distance from each other (as illustrated).
With respect to claim 22, Kim teaches wherein the tube element cover (13) is not exposed at a top surface and a bottom surface of the lower housing (Figure 1).
With respect to claim 23, Kim teaches wherein the top surface of the lower housing (Figure 2, P1) defines the accommodation space in which the battery pack is accommodated, and provides a support surface for the battery pack, and
the bottom surface of the lower housing (P1) provides a support surface of the battery module (para. [0051]).
With respect to claim 24, Kim teaches wherein the tube element cover (153) and the lower housing (121) are formed of a same metallic material/stainless steel (para. [0054]).

Allowable Subject Matter
Claims 10, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks filed on 10/27/2022, with respect to the rejections made under 35 USC 112, and with respect to the rejections made under 35 USC 102 and 103 have been fully considered and are persuasive except for the remarks made regarding the prior art of Kim, which is by another, though by the same assignee.  Examiner respectfully explains that Kim does qualify as prior art under 35 USC 102 (a)(2) since its effective filing date of May 23, 2017 antedates the instant application’s effective filing date of December 11, 2017. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							12/17/2022Primary Examiner, Art Unit 1725